UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-176962 ChatChing Inc. (Exact name of registrant as specified in its charter) Florida 45-2655248 (State or other jurisdiction of incorporation or organization) (Primary standard industrial classification code number) (I.R.S. employer identification number) 1061 E. INDIANTOWN RD. #400 JUPITER FL 33477 (Address of Principal Executive Offices including Zip Code) 561-316-3867 (Registrant's Telephone Number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares outstanding of each of the issuer’s classes of common stock, as of August 15, 2013 is as follows: Class of Securities Shares Outstanding Common Stock, no par value TABLE OF CONTENTS PAGE PART I ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 4. CONTROLS AND PROCEDURES 8 PART II ITEM 1. LEGAL PROCEEDINGS 9 ITEM 1A. RISK FACTORS 9 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 9 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. 9 ITEM 4. MINE SAFETY DISCLOSURES. 9 ITEM 5. OTHER INFORMATION 9 ITEM 6. EXHIBITS 10 SIGNATURES 11 2 Table of Contents Financial Statements: Condensed Balance Sheets at June 30, 2013 (Unaudited) and September 30, 2012 F-1 Condensed Statements of Operations for the period from October 1, 2012 to June 30, 2013, the period from October 1, 2011 to June 30, 2012, the period from April 1, 2013 to June 30, 2013, the periodfrom April 1, 2012 to June 30, 2012 and, the period from January 19, 2011 (inception) to June 30, 2013 (Unaudited) F-2 Condensed Statements of Changes in Stockholder’s Deficit for the period from January 19, 2011 (inception) to June 30, 2013.(Unaudited) F-3 Condensed Statements of Cash Flows from the period for October 1, 2012 to June 30, 2013, for the period October 1, 2011 to June 30, 2012, and for the period from January 19, 2011 (inception) to June 30, 2013 (Unaudited) F-4 Notes to Condensed Financial Statements F-5 3 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CHATCHING, INC. (F/K/A SOCIAL NETWORK MARKETING, INC.) (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS June 30, 2013 (UNAUDITED) AND SEPTEMBER 30, 2012 ASSETS June 30, September 30, (Unaudited) Current assets: Cash $ $ Total current assets Other assets: Website development costs, net of amortization of $133,299 and $4,632 as of June 30, 2013 and September 30, 2012, respectively $ $ Trademarks Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Related party advances $ $ Lines of credit - related parties Total current liabilities Other liabilities: Long term notes $ $ Total other liabilities Commitments and contingencies Stockholders' deficit: Common stock, 800,000,000 shares authorized; 379,047,619 and 404,047,619 shares issued and outstanding at June 30, 2013 and September 30, 2012 respectively Additional paid in capital - Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ F-1 CHATCHING, INC. (F/K/A SOCIAL NETWORK MARKETING, INC.) (A DEVELOPMENT STAGE COMPANY) Condensed STATEMENTSOF OPERATIONS FROM OCTOBER 1, 2une 30, 2013, FROM OCTOBER 1, 2une 30, 2012, AND FROM April 1, 2une 30, 2013, FROM April 1, 2une 30, 2012, AND FROM JANUARY 19, 2011 (INCEPTION) TO June 30, 2013 (UNAUDITED) Period from April 1, 2013 to June 30, 2013 Period from April 1, 2012 to June 30, 2012 Period from October 1, 2012 to June 30, 2013 Period from October 1, 2011 to June 30, 2012 Period from January 19, 2011 (Inception) to June30, 2013 Revenue $
